DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 4-5, filed May 20, 2021, with respect to Claims 3 and 6-7 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of Claims 3 and 6-7 has been withdrawn.   However, the amendment made to Claim 6 does not reflect the exact wording of Claim 6 prior to this amendment (i.e., the phrase that was identified as being indefinite was removed without showing it being removed using strikeouts.)  As such, the change that corrects the indefinite concern is made via an Examiner’s amendment (instead of entering the proposed amendment.) 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Woldin on May 27, 2021.



	Claim 3  (Cancelled); 
	Claim 6  (Examiner’s Amendment)   A method for handling bars, comprising the steps of: 
positioning on a store (15, 15') at least one bundle (F1, F2, F3) of bars (B1, B2, B3) located in at least one containing element(11, 12, 13), said store (15) disposed on a guide (16) inclined downwardly toward a feed station (18); 
positioning the at least one containing element (11, 12, 13) in correspondence with a removal device (20) of the bars (B1, B2, B3) 
taking the bars (B1, B2, B3) 
wherein said removal and transfer step of the bars (B1, B2, B3) is carried out by means of a rotation of 

Reasons for Allowance
Claims 1 and 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach an apparatus and method for handling bars that include, inter alia, 
at least one containing element for holding a bundle of bars, the containing element being located on a store,
a feed station located downstream of the store, the feed station having a work plane used to transfer the bars to a destination station,
a removal device that removes the bars from the containing elements and transfer the bars to the work plane of the feed station, and 
a movement means that moves the containing element into correspondence with the removal device,
wherein the removal device comprises concave shaped rotatable arms and the store is located on a guide that is inclined downwardly toward the feed station. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652